 In the Matter ofEUREKAMARYLANDASSURANCECORPORATIONandINDUSTRIAL AND ORDINARY INSURANCE AGENTS UNIONNo. 21354,INDUSTRIAL AND ORDINARY INSURANCE AGENTSCOUNCILCase No. R-1567ORDER PERMITTING WITHDRAWAL OF PETITIONFebruary 1.2, 1940The Board having issued a Decision and Direction of Election,'Amendment to Direction of Election,2 and Second Amendment toDirection of Election 3 in the above-entitled case, and, thereafter,'by letter filed January 30, 1940, Industrial and Ordinary InsuranceAgents' Council having requested permission to withdraw its petitionfiled in this matter, the Board, on January 31, 1940, having givendue notice that on February 6, 1940, it would permit the withdrawal-of the said petition, unless sufficient cause to the contrary shouldthen appear, and no objections having been filed with the Board,IT IS HEREBY 'ORDEREDthat the request of the petitioner for per-mission to withdraw its petition be, and it hereby is, granted, andthat Case No. R-1567 be.. and it hereby is, closed.117 N. L.R. B. 381.217 N. L. R.B. 385.318N. L. R. B. 26;see also Third Amendment to Direction of Election,19 N. L. R. B. 29.20 N. L.R. B., No. 37.3a3V..